Citation Nr: 1311351	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  He served in the Republic of Viet Nam from November 1970 to November 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is associated with the claims file.

In December 2009, the Board remanded this case for further development.  That development has been accomplished.  It is not clear that the agency of original jurisdiction considered the additional evidence submitted since the last supplemental statement of the case in February 2011.  In view of the favorable action taken herein, the Board will not remand the case for the sole purpose of considering the additional evidence.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id.  Therefore, the Board has characterized this issue as set forth above.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2004 rating action, the RO denied claims of service connection for PTSD and hypertension; the Veteran did not file a substantive appeal after a April 2006 statement of the case was issued.

2.  The evidence received since the February 2004 decision pertains to a bases for the prior denials and raises a reasonable possibility of substantiating the claims.

3.  Resolving all doubt in the Veteran's favor, the Veteran has PTSD associated with his fear of hostile military activity during his service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying service connection for PTSD and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received with respect to the claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has been received with respect to the claim of service connection for hypertension and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Resolving all doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen claims of service connection for PTSD and hypertension.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening each claim granting service connection for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

The Veteran was originally denied service connection for posttraumatic stress disorder (PTSD) and hypertension in a February 2004 rating decision.  The Veteran submitted a timely Notice of Disagreement.  38 C.F.R. § 20.201, 20.302(a).  The RO issued a Statement of the Case (SOC) in April 2006.  In a notice letter dated May 1, 2006, the Veteran was informed that a substantive appeal must be filed within 60 days of that SOC or the case would be closed.  No timely substantive appeal was received and, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.1103.

The Veteran submitted a December 2006 statement expressing his disagreement with the denial.  As this was received more than 60 days after notice of the April 2006 SOC was sent, it was accepted as a claim to reopen both issues.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and Material Evidence - PTSD

At the time of the February 2004 rating decision, the evidence of record did not include a diagnosis of or treatment for PTSD or evidence of an in-service stressor.  The Veteran then submitted additional evidence, including a diagnosis of PTSD from his physician.  VA outpatient treatment records diagnosed the Veteran with other acquired psychiatric disorders, including anxiety disorder and adjustment disorder, but not PTSD, noting that the Veteran did not meet the criteria for a PTSD diagnosis.  See 38 C.F.R. § 4.125(a) (requiring diagnoses of mental disorders fully comply with the requirements of  the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) [DSM-IV]).  

Evidence received since the last prior denial includes a diagnosis of PTSD that conforms with the DSM-IV criteria.  Additionally, the December 2011 psychology note relates the Veteran's PTSD to his fear of hostile military or terrorist activity.  As such, new and material evidence has been received that relates to unestablished facts and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and Material Evidence - Hypertension

The Veteran was originally denied service connection for hypertension because the evidence of record did not show symptoms of hypertension beginning within one year of the Veteran's service separation or a medical nexus between the Veteran's current hypertension and either his military service or his service connected diabetes mellitus.  See February 2004 rating decision, April 2006 SOC.  

Evidence received since the last prior denial includes a VA nurse practitioner's opinion that the Veteran's hypertension is related to and influenced by his diabetes.  See February 2011 letter from F.V.C.  As such, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Thus, the Board finds that the criteria for reopening the Veteran's claim of service connection for hypertension have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - PTSD

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has been diagnosed with PTSD.  Recent records confirm that this diagnosis is in accordance with the DSM-IV criteria.  See December 2011 VA Psychology Note; see also Cohen v. Brown, 10 Vet. App. 128, 139-140 (1997) (finding that mental health professionals are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).  In a December 2011 psychology note, a VA clinical psychologist attributed this disability to the Veteran's fear of hostile military or terrorist activity, including being put on emergency alert during his service in the Republic of Vietnam.  Accordingly, service connection for psychiatric disability is limited to PTSD. The Board finds that the Veteran has satisfied the criteria for service connection for PTSD and the benefit sought on appeal is accordingly allowed.

While other psychiatric disability has been diagnosed by VA clinicians in the past, these disabilities have not been related to service by any convincing evidence of record.  The most recent psychiatric work-up attributed the Veteran's psychiatric symptoms to PTSD and that report is the most convincing evidence on the matter.


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.

New and material evidence having been received, the claim of service connection for hypertension is reopened.

Service connection for PTSD is granted.


REMAND

As noted above, a VA nurse practitioner has associated the Veteran's hypertension with his service connected diabetes mellitus, type II.  Unfortunately, she did not provide a rationale for this opinion.  Conversely, the September 2003 VA examiner had opined that the Veteran's hypertension was unlikely to be related to his diabetes mellitus, noting that the Veteran did not have renal insufficiency and his BUN and creatinine were normal.  Later records indicate that the Veteran's creatinine level did not remain normal.  For example, in August 2004, the Veteran's creatinine level was described as borderline and the May 2005 VA genitourinary examination found elevated creatinine.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical evaluation to determine the nature and etiology of his hypertension.  Review of the claims file should be noted in the examination report.  If additional testing or diagnostic studies are necessary, they should be completed.  The examiner should respond to the following:

a.  Is at least as likely as not (probability of 50 percent or more) that any diagnosed hypertension had its clinical onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service? 

b.  Is it at least as likely as not (probability of 50 percent or more) that any diagnosed hypertension was caused or aggravated by his service-connected diabetes mellitus?  If aggravated, specify the baseline of hypertension disability prior to aggravation, and the permanent, measurable increase in hypertension disability resulting from the aggravation.  A complete rationale for all opinions proffered should be included.  

2.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the RO/AMC on the basis of the additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


